﻿65.	It is with sincere and deep-felt emotion that Jordan shares the sorrow .of the world on the occasion of the death of a great man, His Holiness Pope John Paul I. We consider it to be a loss not only for the Catholic world but also for mankind in general. We avail ourselves of this opportunity to express our condolences to the world at large.
66.	With sincere and deep feeling I join the speakers who have preceded me at this podium in congratulating you, Mr. President, on your unanimous election to the esteemed presidency of the thirty-third session of the General Assembly. Your outstanding qualities of statesmanship and as a dedicated son of friendly Colombia and Latin America have deservedly been accorded universal recognition.
67.	Jordan cherishes the close ties which bind our two countries and regions together, because so many of our people are proud and dedicated citizens of Colombia and of Latin America as a whole. Likewise, we share a wide spectrum of ideals, approaches and objectives within the framework of the United Nations which lead to proximity of policies and attitudes in our common striving towards their fulfilment.
68.	I wish you, Mr. President, every success in steering this session to a satisfactory conclusion.
69.	I wish also to pay the highest tribute to your predecessor, Mr. Lazar Mojsov of friendly Yugoslavia, whose outstanding achievements as President of the four sessions of the General Assembly during 1977 and 1978 have earned him profound acknowledgement and respect.
70.	I need hardly reiterate Jordan's complete endorsement and support of the Secretary-General, Mr. Kurt Waldheim, for his dynamic, courageous and untiring efforts and initiatives in upholding the principles, objectives and resolutions of the United Nations in circumstances which can be described only as exacting, agonizing and oftentimes downright frustrating.
71.	Jordan is happy to extend a warm welcome to Solomon Islands on its admission to the family of nations as a sovereign, independent State. We wish it every success in contributing to the work of the United Nations.
72.	In assessing the world situation as it has unfolded over the past year, it requires a good deal of cynicism to express any meaningful optimism, or even to subdue the profound sense of unease and pessimism that pervades the world at large and sensitive areas of it in particular. This appraisal is almost as true globally as it is regionally or sub region ally. In any objective diagnosis of world issues—including the all-important issue of war and peace, wild economic turbulence, military balances and imbalances, detente as a positive element contributing to friendly and universal coexistence and not merely as a negative mechanism, hot spots, and stalled dialogues over unresolved but fundamental issues—all these and more leave no room for doubt that we are living in a troubled and divided world unable or unwilling to seek and attain real and realistic remedial action. The world is far from achieving its aspirations; to the contrary, it seems to be compounding its already perennial and inherent difficulties and to be drifting helplessly and complacently without positive and articulate direction, notwithstanding all the rhetoric and symbols to the contrary.
73.	A reading of the items included in the agenda of this thirty-third regular session is impressive indeed in the breadth, depth and pervasiveness of the issues which our world Organization is assiduously striving to tackle and resolve. These represent the Utopian's dream of a world organization of member States working towards transforming itself into a world community, with all the ramifications which such a transformation would bestow, exact and regulate in the variegated walks of life.
74.	The aim is laudable and so are the persistent efforts which Member States, large, medium and small, are exerting through the numerous conferences and the even more massive preparations which the executive branches, the specialized agencies and experts of Member States are shouldering to enhance their chances of success. But a meaningful break-through has so far eluded those efforts, and a great deal of time and endeavour is needed to attain the avowed objectives and aspirations of our world Organization. -
75.	In specific areas of paramount importance," the question of measured and gradual disarmament leading ultimately to general and complete disarmament under effective international control must be accorded pride of place, because, in the absence of progress in this field, the fate of the world will continue to be in precarious jeopardy. World-wide consciousness of this inescapable fact and the failure of the Disarmament Decade, solemnly declared in 1969 by the United Nations, prompted the convening at the highest level, of the tenth special session of the General Assembly devoted to disarmament, from 23 May to 30 June of this year. In spite of differences in approaches, it emerged clearly that a consensus had been achieved and that consensus was embodied in a Declaration, a Programme of Action and recommendations concerning the international machinery for disarmament negotiations [resolution S-10/2, sects. II, III and IV].
76.	We must acknowledge with deep satisfaction the following areas of consensus: first, an emphatic recognition that a continuation of the arms race in the nuclear age is much more a threat to, than a protection of, the future of mankind; secondly, that there has not been any real progress that might lead to the conclusion of a treaty on general and complete disarmament; thirdly, that security, peace and gradual disarmament are inseparably intertwined with the efforts, to accelerate the establishment of the New International Economic Order; fourthly, that appropriate machinery in which the United Nations system should play a pivotal role is imperative; and lastly, but most important, the existence of the political will of Member States, particularly the major States, to open a new chapter which, as all agree, would be to the advantage of mankind as a whole.
77.	No miracles were achieved at the special session, nor were any anticipated, but to kindle a light is far better than to curse the dark and the special session devoted to disarmament may well turn out to be that flicker of light.
78.	The imaginative and timely perception enunciated at the sixth special session [resolutions 3201 (S-VI) and 3202 (S- VI)] of the General Assembly concerning the creation of a New International Economic Order based on a more equitable system of international relationships has still to witness the take-off stage in the vital subject of the transfer of resources in real terms, including the transfer of technology. We must express our appreciation of the serious efforts exerted by the developing countries at the Conference held in Argentina in the latter part of August and through mid-September.3 Those commendable efforts on the part of the developing countries were deployed in co-operation with UNDP in scientific and technological sharing and dissemination of the benefits of technology.
79.	However, as a member of the Group of 77 representing the developing world, Jordan shares the serious disenchantment at the very slow pace which has characterized the dialogue in the Committee Established under General Assembly Resolution 32/174 to bring about significant structural changes between the relatively small group of the rich and affluent and the two thirds of mankind who are poverty stricken, downtrodden and deprived. It had been hoped that the Committee, supplanting the small forum outside the United Nations system at the Paris Conference on International Economic Co-operation, would reflect the urgency, commonly agreed upon, of bringing about fundamental structural changes in the global economic system which would be consonant with the cherished new economic order. Unhappily, that has not proved to be the case, in spite of all the strenuous efforts made during the year.
80.	It would be redundant to repeat that a healthy global economy must have global dimensions in which the deprived two thirds of mankind can be transformed into dynamic producers and consumers of goods and services. It is only the short-sighted and the downright selfish who fail to see the benefits that would inevitably accrue to the developed as much as the developing countries in the wake of a real structural transformation of the world economic system.
81.	It is the earnest hope of my delegation that at this current session we shall resolve the stalemate which seems to have immobilized the dialogue of the Committee and enable it to fulfil its assigned task.
82.	The Third United Nations Conference on the Law of the Sea, an equally formidable challenge, is still bogged down on many vital issues, as reflected at both the New York and the Geneva sessions. Its eventual success will require patience and persistence. In the meantime, and pending agreement, it is mankind's earnest hope that Member States will refrain from stampedes and scrambles. The sea should be a unifying factor, and not a divisive factor of discord. It has always been an artery for co-operation among nations. Let us not turn it into a new arena of struggle.
83.	Last year at the thirty-second session my delegation expressed the fervent hope that at this session we would all welcome into our midst a sovereign, independent Namibia and a sovereign, independent Zimbabwe. The hopes and expectations of this body have been thwarted by the racist regime of South Africa which, in addition to its abominable policy of apartheid, continues unlawfully to occupy South West Africa, and by the equally obdurate and reprehensible usurpation of the racist minority Smith regime in Southern Rhodesia.
84.	While the considerable efforts made by the five Western members of the Security Council, which culminated in an accord in Luanda on 12 July 1978 between the South West Africa People's Organization and the five Western countries,  are appreciated, it is clear that racist South Africa is trying to subvert and circumvent that accord. It is universally agreed that at this eleventh hour failure can result only in plunging the peace-loving peoples of Africa into indescribable destruction and untold suffering.
85.	Jordan unreservedly endorses the resolutions on Namibia adopted at Khartoum by the Assembly of Heads of State and Government of the OAU, at its fifteenth ordinary session from 18 to 22 July, as well as the resolutions of the Council of Ministers of the OAU at their thirty-first ordinary session from 7 to 18 July.
86.	As for friendly Cyprus, it is the earnest hope of Jordan that the two Cypriot communities and the citizens of Cyprus will speedily work out a modus vivendi which would be acceptable to both parties within a framework of the territorial integrity and independence of the island and a mutual recognition of the basic rights of the two communities.
87.	Lebanon, over the past three years, has suffered an absolutely catastrophic tragedy. Lebanon has one, and only one, legitimate Government under the presidency of Mr. Elias Sarkis.
88.	All the efforts which the President of Lebanon has been exerting, with the support of the overwhelming majority of Lebanon's peace-loving citizens, are being thwarted by a multiplicity of covert Israeli acts of interventions, which have nullified efforts to heal the deep wounds that have been inflicted on Lebanon and its people.
89.	In spite of the Security Council's categorical and unambiguous resolutions 425 (1978) and 426 (1978), which have been reaffirmed recently by the Security Council, Israel persists, in the presence of UNIFIL, to frustrate the efforts of the legitimate Lebanese authority through its armed forces to restore its sovereignty over the whole of Lebanon's national soil; these efforts, if successful, would have paved the way for Lebanon's return to what we have always known it to be: a land of love, fraternity and prosperity.
90.	At the same time, we feel in duty bound to appeal solemnly to all Lebanese leaders and citizens to rally behind their lawful Government and to give it their full endorsement to enable it to carry out its historic responsibility to settle the manifold internal conflicts and restore security, stability and prosperity lo Lebanon. We are unanimous in requesting that an end be brought to Lebanon's tragedy, which has persisted for so long that it has become impossible to keep silent about its prolongation.
91.	Jordan's position concerning the question of Palestine and the situation in the Middle East is inspired by principles and basic rights which cannot be compromised. Since 1967 Jordan has been striving to achieve a comprehensive settlement and the establishment of a just and lasting peace in the region. Jordan participated in 1967, in the most- trying conditions, in the adoption of Security Council resolution 242 (1967) and has worked incessantly for its implementation in the international arena as well as within the Arab area. It had done so prompted by the urge to spare the region the calamities of continuing wars and to enable our people to live in peace within the framework of a peaceful settlement based upon reciprocal obligations. In accordance with those obligations, Israel would withdraw from all the occupied Arab territories and the people of Palestine would exercise their right to self-determination, in total freedom, in exchange for the termination of hostilities, the establishment of peace and the establishment of mutual security guarantees, with the support of the international community, which has repeatedly called for such guarantees. But Israel, as revealed through its practices over the past 11 years or more of occupation and the repeated declarations of its leaders, has rejected the principle of withdrawal and the right of the Palestinian people to self-determination. On the contrary, it has actively pursued a policy of "planting" colonies in the occupied lands and has striven assiduously to erase the Arab Identity of the occupied Arab lands, particularly in holy Jerusalem, the heart of the Palestinian cause, the focal point of all the faithful and the symbol of Arab rights and faith in peace, goodness and fraternity.
92.	The practices of consecutive Israeli Governments have changed the connotations and meaning of the term "occupation" as laid down unambiguously in international law, because Israeli occupation, compared with military occupation by others, is far more devastating and ominous, in that it has been accompanied by a deliberate, calculated and continuing policy of colonizing the remnants of what remained of Palestine in the aftermath of 1948.
93.	The Government of Jordan has repeatedly declared its support for a just peace and a comprehensive settlement based on clear objectives and substantive issues. It should include categorical indications that Israel has genuinely altered its real policy concerning withdrawal, the cause of the Palestinian people and the prerequisites for a just peace. We seek an honourable peace with which we can live and with which future generations can live too.
94.	We support any reasonable formula for common Arab and international action, which is acceptable to all the parties concerned during the coming decisive phases, including the Geneva Peace Conference on the Middle East. We say this to the world community, at whose behest the Security Council adopted resolution 242 (1967) and gave it its correct interpretation. It is the interpretation which stems from the principle of the inadmissibility of the acquisition of territory by means of occupation by force. It is incumbent upon this international community to impose its will, halt aggression, prevent any breach of international law and precepts and, furthermore, implement the resolutions of the United Nations.
95.	Jordan reiterated anew after the publication of the results of the Camp David talks that it stands for a just peace and supports all efforts designed to achieve a comprehensive settlement.
96.	Jordan has also expressed to the President of the United States, Mr. Carter, its deep appreciation of his courage and his persistent efforts and perseverance in the cause of peace. The Government of the Hashemite Kingdom of Jordan has studied most carefully and with an open mind the agreements  which emerged from the Camp David meetings, to which it was not a party and to the results of which it is not committed. It wishes to reiterate anew the principles which will determine Jordan's position in assessing the results of the Camp David meetings in their totality and in taking whatever steps and positions flow there from. Those principles are the following.
97.	First, Jordan believes in a comprehensive settlement which tackles the manifold dimensions of the Palestinian cause and the Arab-Israeli conflict to which it has given rise. It should also ensure the restoration of the legitimate rights of the Palestinian people over Palestinian soil, as well as Arab rights in a comprehensive form, on all fronts and with the participation of all the parties concerned.
98.	Secondly, any forthcoming final settlement must be based upon complete Israeli withdrawal from all the Arab countries occupied in 1967, including the West Bank, Gaza and Golan, and the restoration of Arab sovereignty over Arab Jerusalem. It must also include the right of the Palestinian people to determine their fate in total freedom, and the attainment of security and peace by all the parties.
99.	The Jordanian leadership was recently visited by Mr. Cyrus Vance, the Secretary of State of the United States of America. There were frank and useful exchanges of view in the course of which the American Secretary of State explained the agreements which had emerged from the Camp David meetings and the United States interpretation of them. The Jordanian side, in turn, sought clarifications on a number of basic issues relating to total withdrawal from occupied Arab lands, the future of the West Bank and the Gaza Strip, the restoration of Arab sovereignty over Arab Jerusalem, the principle of the right of the Palestinian people to self-determination, the cause of the Palestine refugees, the presence of Israeli colonies in the occupied Arab lands and other issues connected with a peaceful settlement.
100.	Jordan will not close any doors which might lead to the termination of occupation, but will continue to knock on - all doors in order to deliver our people from their bondage. We wish to reiterate that we shall not sacrifice our principles and our national rights. And, while Jordan regards the people of Palestine as the principal party in the issue, it will not shirk or evade its national and international responsibilities in the cause of peace.
101.	Jordan stands for a just peace and will continue its dialogue with the Government of the United States with a view to finding a modus vivendi for co-operation in the peace efforts, which ensure the achievement of a comprehensive and just settlement in accordance with the principles which we have outlined. Jordan will also conduct parallel, extensive and comprehensive talks within the Arab and the international arenas, in pursuit of these avowed objectives.
102.	As we witness the region of the Middle East entering a new and most delicate phase in the process of peacemaking, we cherish solid hopes and strong faith that Jordan's clear-cut basic position will meet with a positive response from the international community and that this will bring to an end the prolonged agony of the Palestinian people, ensure security and stability for the peoples of the Middle East and contribute to peace in the world as a whole.
